DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 10, the original disclosure fails to describe how the holster can be used for guns of “all” types.  This would include large guns such as rifles, shotguns, different types. . .”
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it should read “characterized in that the adjustable holster comprises” or something similar to improve clarity.
Regarding claim 2, more than one rear stop should be recited in order to recite the different sizes.  For example, the claim should read “characterized in that the adjustable holster includes more than one rear stop [[has]] having different sizes. . .”
Regarding claim 3, more than one frontal stop should be recited in order to recite the different sizes.  For example, the claim should read “characterized in that the adjustable holster includes more than one frontal stop [[has]] having different sizes. . .”
Regarding claim 4, it should read “in that [[the]] adjustment of the stops and supports allows the adjustment [[on]] of the holster [[of]] to several types of firearms” because “adjustment” does not have antecedent basis, and to improve clarity.

Regarding claim 8, it should read “so that neither [[part]] stop approaches. . .” to make it clear the parts being referred to are the stops.
Claims 5, 7 and 9-10 depend from the above claim(s) and are rejected for the above reason as they do not cure the deficiency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,925,773 to Clifton in view of US Patent 6,641,009 to French.
Regarding claim 1, Clifton discloses adjustable holster assembly, characterized in that comprises a fairing (14), a frontal stop support (78 – Figs. 7-8), a frontal stop (80) and a lever (16).  Clifton fails to disclose a rear stop.  However, French discloses a holster including a rear stop (Fig. 2 – 53, the left stop pushing laterally on the trigger guard).  It would have been obvious to one of ordinary skill to have included a rear stop in Clifton to properly position the trigger guard section of the gun, as taught by French.  The combination fails to disclose a rear stop support.  However, Clifton discloses using a support/stop configuration (see 78, 80).  It would have been obvious to one of ordinary skill to have used a support/stop configuration for the rear stop because doing so only 
Regarding claim 5, the combination from claim 1 discloses the rear stop abuts a trigger guard outside a trigger lever of a weapon (see position of 53 – French Fig. 2), allowing rapid removal of the weapon without risk of accidental firing (the firearm is capable of being rapidly removed without risk of accidental firing, as claimed).
Regarding claim 6, the combination from claim 1 discloses the stops create force vectors in the lower parts of a trigger guard and frame, which push a gun upwards until a bolt (side) touches the top of the holster (depending on the size/shape of the gun, the stops create the claimed force vectors until a bolt touches the holster as claimed).
Regarding claim 7, the combination from claim 1 discloses the rear stop creates an orthogonal vector to a trigger guard of a weapon that prevents horizontal movement of the weapon within the holster assembly (depending on the size/shape of the gun, the rear stop prevents horizontal movement as claimed (see French Fig. 2)).
Claims 2-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clifton and French, further in view of US Patent 5,012,965 to Miller.
Regarding claim 2, the combination from claim 1 fails to disclose stops having different sizes.  However, Miller discloses a holster including different interchangeable inserts (18; Col. 3, line 65 – Col. 4, line 2).  It would have been obvious to one of ordinary skill to have included multiple different sized inserts in the combination to allow for holding different types and sizes of guns, as taught by Miller.
Regarding claim 3, the combination from claim 2 discloses the rear stop has different sizes which allows the coupling of different types of guns.

Regarding claim 8, the combination from claim 2 discloses after adjustment of the stops, a gun is clamped so that neither part approaches a trigger nor enters a trigger guard (neither of the stops approach a trigger nor enter a trigger guard as claimed).
Regarding claim 9, the combination from claim 2 fails to disclose using screws for all of the connections.  However, Clifton discloses using screws to secure various portions of the holster (Col. 2, lines 20-27).  It would have been obvious to one of ordinary skill to have used screws to secure the stops and stop supports because doing so only involves a simple substitution of one known, equivalent fastening element for another to obtain predictable results.
Prior Art
Although no prior art rejection of claim 10 is being made (see the Section 112 rejection above), the following is a discussion of the art relevant to this claim.
Regarding claim 10, the combination from claim 2 discloses the adjustable holster assembly is capable of being used for guns of various types, including the ones of asymmetrical trigger guard (the holster is capable of use with a wide variety of guns, including ones with asymmetrical trigger guards).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose configurations similar to that disclosed by applicant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.